Citation Nr: 1505814	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to a compensable rating for gastroesophageal reflex disease (GERD).

3. Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD) with nerve damage, status post L4 laminectomy and L4-L5 fusion (to exclude a period of a temporary total rating as per 38 C.F.R. § 4.30).

4. Entitlement to a disability rating in excess of 10 percent for residual from sciatic involvement, right lower extremity.

5. Entitlement to a disability rating in excess of 10 percent for right shoulder arthritis.



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to October 2003 and from February 2008 to September 2009.  He had a previous period of active duty for training from March 1983 to June 1983.  He also had additional Reserves service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of the appeal, a temporary total rating has been assigned from February 25, 2011 to June 1, 2011 for lumbar spine surgery necessitating convalescence by way of a June 2011 rating decision.

These matters have been previously remanded by the Board in June 2014 for records development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional VA examinations and medical opinion are necessary.  Specifically, for the issue of service connection for hypertension, a medical opinion is necessary to determine the likely etiology of the Veteran's hypertension.  On this issue, the Board notes that there is a December 2011 letter from M.C., Medical Service Craftsman, who saw the Veteran during service for his shoulder pain and stomach conditions between May 2009 and September 2009.  The letter indicated that several times, he redid or recorded blood pressure readings due to the high readings.  He indicated that the Veteran stated that his blood pressure readings had been fluctuating between normal and high since returning from his tour of duty in Iraq in February 2009, and that the condition has not improved or worsened.  The Veteran told M.C. that other medical screeners have told him that his pressure readings may be fluctuating due to pain or stress as he was recovering from injuries sustained during deployment.  As these statements do not amount to an etiological opinion, one must be obtained.

With respect to the increased rating issues, the Board notes that the last VA examinations for the lumbar spine, neurological conditions of the right lower extremity, GERD, and right shoulder occurred in 2011.  Subsequent evidence suggests that these conditions may have worsened.  As the record may not accurately reflect the current severity of these service-connected disabilities, a current examination for each respective disability should be scheduled.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran was entitled to a new examination after a 2-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from a qualified VA examiner as to the nature and etiology of the Veteran's current hypertension.  The examiner is requested to review all pertinent records associated with the claims file.

Specifically, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that hypertension manifested in service or within a one-year period from separation from service in September 2009, or is otherwise related to service.  

In rendering this opinion, the examiner is asked to consider M.C.'s December 2011 letter as well as any additional findings regarding the Veteran's hypertension that is otherwise observed in the claims file, to include an August 2009 VA examination notation that the Veteran had "borderline hypertension" that did not require medication.  In fact, the record shows an August 2009 blood pressure reading of 134/91.  However, the record reflects that by September 2009, the Veteran's blood pressure reading did not amount to hypertension.  

When rendering his or her medical opinion, the examiner is also asked to comment on the significance of the isolated indication of hypertension from the August 2009 blood pressure reading and any other isolated readings of hypertension noted in service or within one year from separation from service.

Pertinent regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  
 
2. For each of the claims for a compensable or an increased rating for GERD, lumbar spine disability, sciatic involvement of the right lower extremity, and right shoulder disability, a new examination must be afforded to the Veteran to assess the current severity and manifestations of these disabilities.

For each of the four disabilities named, any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of these service-connected disabilities.

For the evaluation of GERD, the examiner is asked to specify whether symptoms of epigastric distress, dysphagia, pyrosis, regurgitation, or substernal, arm or shoulder pain are present.  Also indicate if there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia.

For the evaluation of the lumbar spine disability, the examiner should comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  He or she should also specifically note whether the Veteran's DDD of the lumbar spine is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

For the sciatic involvement of the right lower extremity, the examiner should indicate whether the level of severity of the disorder is mild, moderate, moderately severe, or severe.

For the right shoulder arthritis, the examiner should comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

For all disabilities, a clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. After completing the above actions and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




